220 F.2d 270
George C. MAGEEv.GENERAL MOTORS CORPORATION, Appellant.
No. 11478.
United States Court of Appeals, Third Circuit.
Argued March 21, 1955.
Decided March 25, 1955.
Rehearing Denied April 14, 1955.

George Y. Meyer, Pittsburgh, Pa., for appellant.
Marvin D. Power, Pittsburgh, Pa. (Margiotti & Casey, Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
This case was here before on the defendant's appeal from the refusal of its motion for a new trial. 3 Cir., 213 F.2d 899. We remanded it to the district court to reconsider the motion in the light of its view of the weight of the evidence and all other relevant factors. The district court did so and again denied the motion for a new trial. 124 F. Supp. 606. On this appeal from that decision the defendant, conceding that there was evidence to support the verdict, still urges that it was nonetheless against the weight of the evidence. But this argument, which was available to him in the district court, is not open to him here since we may not reverse upon that ground a judgment of a district court entered upon a verdict. Miller v. United States, 3 Cir., 1943, 137 F.2d 592, 594.


2
The judgment of the district court will be affirmed.